Title: To James Madison from John P. Van Ness, 17 June 1802 (Abstract)
From: Van Ness, John P.
To: Madison, James


17 June 1802. “The Gentlemen whose names I wish you to mention to the President for the Office of Commissioners of Bankruptcy for the State of N. York under the late Act are, in the City of Hudson David Laurence; in the City of N. York William P. Van Ness & William Paulding. The two latter, altho’ not immediately within my District, I have heretofore taken the liberty to suggest to the President.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Van Ness”). 1 p.


